The evidence, while conflicting in some material respects, authorized the verdict; and the special grounds of the motion for new trial, assigning errors of commission and of omission in the charge of the court, are without substantial merit and under all the facts of the case fail to show cause for a new trial. The cases cited in the brief of counsel for the plaintiff in error are differentiated by their particular facts from this case.
Judgment affirmed. MacIntyre andGardner, JJ., concur.
                         DECIDED DECEMBER 3, 1940.